DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
	Regarding claim 2, the claim recites “internal fluid storage means for accumulating” coolant. As noted in the “Claim Interpretation” section above, this limitation is being interpreted under 35 U.S.C. 112(f) as a means plus function limitation. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, no structure or material appears to be described in the specification in regards to any internal fluid storage means and there appears to be no illustration of said means in the figures. As such it is unclear whether the inventor had possession of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-2, claim 1 recites the limitation "the longitudinal axis" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to refer to a longitudinal axis of each tube. Claim 2 is also rejected as it depends from claim 1. 
	Further regarding claim 2, the claim recites “internal” storage. This limitation is indefinite as it is unclear what the storage must be inside of. For examination purposes 
	Additionally, the limitation “internal fluid storage means for accumulating” coolant is being interpreted under 35 U.S.C. 112(f) as a means plus function limitation, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, no structure or material appears to be described in the specification in regards to the internal storage means and there appears to be no illustration of said means in the figures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alston (US 5,237,832) in view of Becker (US 3,403,727), Shibao (EP 2 557 377), and Sheerin (US 5,844,333).
	As to claim 1, Alston teaches a heat exchanger for exchange of heat between sea water 20 and a phase-change working coolant in an air environmental air conditioning apparatus, comprising:
	a heat exchange unit 10 in thermal contact with a flow of sea water 20, set between a line of flow of working coolant fluid in a gaseous phase extending between 
	wherein the lines of gas and liquid phase coolant are arranged for thermal conditioning of a flow of environmental air at an air conditioning evaporator 40 (Figs. 1 & 5);
	a flow regulating valve 51 set along the line of liquid flow; and
	an electrically controlled water pump 11 regulating the rate of flow of water coming from a source of sea water 20;
	wherein the exchanger 10 is constructed from titanium (col. 4, line 20).
	Alston does not explicitly teach that the exchanger 10 is a tube-nest heat exchanger. However, Becker teaches that it is known to utilize a tube-nest heat exchanger (col. 2, lines 10-15) to improve heat exchange efficiency (col. 2, lines 3-27). Therefore would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Alston to utilize a tube-nest heat exchange unit as taught by Becker because it would improve the heat exchange capabilities of the system.
	Alston does not explicitly teach that the valve 51 is electronically regulated, does not explicitly teach a sensor detecting the condensation/evaporation temperature of the working coolant fluid at the heat exchange unit 10 in thermal contact with the flow of water 20, and does not explicitly teach an electronic control unit as claimed. However, Shibao teaches that it is known to electronically regulate a flow valve 8, utilize a sensor 201 for detection of the condensing temperature at an exchanger 5 that exchanges heat with water (paragraphs 56 and 66), and an electronic control unit 101-103 operatively 
	Alston, as modified, does not explicitly teach each tube of the heat exchanger 10 having the shape of a coil wound along a longitudinal axis. However Sheerin teaches utilizing heat exchanger tubes having a shape of a coil wound along a longitudinal axis (Fig. 9) in order to increase efficiency (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Alston to utilize heat exchanger tubes as claimed and taught by Sheerin in order to further increase efficiency of the system. 
	Alston, as modified, does not explicitly teach the exchanger 10 utilizing tubes having at least one turn per centimeter of length. However, the specific dimension of turn per length of tube is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain tube coil size will provide an efficient heat exchange operation for the system. Therefore, .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alston, Becker, Shibao, and Sheerin as applied to above, and further in view of Marciniak (US 2014/0166256) and Backman (US 6,170,272).
	As to claim 2, Alston, as modified, does not explicitly teach an internal fluid storage means which provides a thermal flywheel in the manner as recited by the claim. However, Marciniak teaches providing internal fluid storage means 126 for a condenser in order to provide sub-cooled refrigerant for cooling (Fig. 2A). Furthermore, Backman teaches that it is known to utilize refrigerant storage to create a thermal flywheel in order to reduce temperature variations of refrigerant leaving a heat exchanger (col. 3, lines 1-5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the exchanger 10 of Alston to include an internal fluid storage means as taught by Marciniak to provide sub-cooled refrigerant and to use the storage means to create a thermal flywheel as taught by Backman because it would ensure a consistent refrigerant temperature is provided to the cooling components 30-40 of the system for reliable operation.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 10/18/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the previously cited prior art does not teach exchanger tubes having a shape of a coil wound along a longitudinal axis. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sheerin (US 5,844,333).
Applicant’s arguments, see pages 5-6, filed with respect to the rejection of claim 2 under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the previously cited prior art does not explicitly teach an internal fluid storage means as claimed. However, upon further consideration, a new ground(s) of rejection is made in view of Marciniak (US 2014/0166256) and Backman (US 6,170,272).
The applicant also argues that the combination of references does not teach or suggest thermally conditioning a flow of environmental air. The examiner respectfully disagrees. At Fig. 5 of Alston (the primary reference) it is clearly shown that the system conditions a flow of environmental air using an evaporator. Thus it is maintained that the cited prior art meets this limitation of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763